Motion Granted and Order filed May 17, 2018.




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-18-00219-CV
                              ____________

                   WRIGHT W. GORE, JR., Appellant

                                   V.

PACIFIC WESTERN EQUIPMENT FINANCE, A DIVISION OF PACIFIC
 WESTERN BANK F/K/A MARQUETTE EQUIPMENT FINANCE, LLC,
                        Appellee


                 On Appeal from the 412th District Court
                        Brazoria County, Texas
                    Trial Court Cause No. 77937-CV

                              ____________

                          NO. 14-18-00253-CV
                              ____________

                   WRIGHT W. GORE, JR., Appellant

                                   V.
PACIFIC WESTERN EQUIPMENT FINANCE, A DIVISION OF PACIFIC
 WESTERN BANK F/K/A MARQUETTE EQUIPMENT FINANCE, LLC,
                        Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 93938-CV

                                     ORDER
      On March 23, 2018, Wright W. Gore, Jr. filed a notice of appeal from an
order signed March 5, 2018 in trial court cause number 77937-CV, and the appeal
was assigned to this court under appellate number 14-18-00219-CV. On April 5,
2018, Wright W. Gore, Jr. filed a notice of appeal from a judgment signed March
5, 2018 in trial court cause number 93938-CV, and the appeal was assigned to this
court under appellate number 14-18-00253-CV.

      On April 30, 2018, Wright W. Gore, Jr. filed a motion to consolidate these
related appeals. After due consideration, the motion is GRANTED, and we issue
the following order:

      We order the appeals pending under our appellate case numbers 14-18-
00219-CV and 14-18-00253-CV CONSOLIDATED. The existing filing deadlines
in appellate case number 14-18-00253-CV will apply to both cases.

                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.